
	
		II
		111th CONGRESS
		2d Session
		S. 3230
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Mr. Inhofe (for himself,
			 Mr. Barrasso, Mr. Vitter, Mr.
			 Enzi, Mr. Risch,
			 Mr. Bennett, and
			 Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the use of the National Environmental Policy
		  Act of 1969 to document, predict, or mitigate the climate effects of specific
		  Federal actions.
	
	
		1.Short titleThis Act may be cited as the
			 NEPA Certainty
			 Act.
		2.Findings and
			 declaration
			(a)FindingsCongress finds that—
				(1)using the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) as a climate change mitigation tool
			 would be costly and result in fewer jobs and slower economic growth, since use
			 of that Act for that purpose could cause delays in energy, transportation, and
			 other construction-related projects;
				(2)assuming that the
			 anthropogenic contribution to climate change is significant and may lead to
			 serious environmental harm, using the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) as a
			 mitigation tool would prove environmentally ineffective in addressing climate
			 change;
				(3)the purpose of
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) is to ensure that a Federal agency
			 will carefully consider detailed information concerning significant
			 environmental impacts and make the relevant information available to the
			 public;
				(4)isolating the
			 specific causes of various climatic changes is exceedingly difficult, if not
			 impossible, to achieve; and
				(5)in February 2010,
			 the Council on Environmental Quality stated that—
					(A)it is not
			 currently useful for the NEPA analysis to attempt to link specific
			 climatological changes, or the environmental impacts thereof, to the particular
			 project or emissions, as such direct linkage is difficult to isolate and to
			 understand.;
					(B)From a
			 quantitative perspective, there are no dominating sources and fewer sources
			 that would even be close to dominating total [greenhouse gas]
			 emissions.; and
					(C)agencies
			 should recognize the scientific limits of their ability to accurately predict
			 climate change effects, especially of a short-term nature.
					(b)DeclarationCongress
			 declares that the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4321 et seq.) should not be used to
			 document, predict, or mitigate the climate effects of specific Federal
			 actions.
			3.
			 Use of National Environmental Policy Act of 1969 for climate change
			 effects
			(a)In
			 generalNotwithstanding any
			 other provision of law, compliance with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4321 et seq.) shall not include consideration of—
				(1)the greenhouse
			 gas emissions, or any climate change effects of those emissions, of a proposed
			 action and alternative actions; or
				(2)the relationship
			 of climate change effects to a proposed action or alternatives, including the
			 relationship to proposal design, environmental impacts, mitigation, and
			 adaptation measures.
				(b)Savings
			 ClauseNothing in this
			 section preempts or interferes with—
				(1)any authority to
			 consider the climate change effects of proposed legislation or regulations
			 specifically addressing greenhouse gas emissions; or
				(2)any requirement
			 to consider the potential effects of climate change on proposals for agency
			 action during planning or design processes under provisions of law other than
			 the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				
